DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claims 1 of “wherein the at least one stiffening element extends from the mid-region to the shaft,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (20050113194) in view of Helle (4504344) and Haddad (4076240).

 	Regarding claim 1, Pearson (Figures 1-18) teaches a hockey stick comprising: a shaft (Fig. 10-11 and 16, Part No. 58; Para. 0041); and a blade (34), coupled to an end of the shaft, the blade comprising: a front face (Para. 0042) spaced apart from a rear face (Para. 0042) in a lateral direction of the blade; a heel region (Para. 0041); a toe region (Para. 0041) spaced apart from the heel region in a longitudinal direction; a mid-region located between the heel region and the toe region; and at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) (Fig. 16, Part No. 222; Para. 0071) comprising carbon fiber (Para. 0007, 0042-0043, 0046-0047) positioned between the front face and the rear face and extending from the mid-region past the heel region (See figure 10A, 16), wherein the at least one stiffening element extends from the mid-region to the shaft (58; Para. 0041) (See figure 10A, 16).
 	Pearson does no teach a plurality of reinforcement elements, wherein the plurality of reinforcement elements extends from a tip of the toe to the mid-region, and wherein the plurality of reinforcement elements does not contact the at least one stiffening element.  
 	It is noted that claim 1 recites “a blade, coupled to an end of the shaft.” Pearson teaches a blade (See Fig. 10A) coupled to a shaft (Fig. 10A, Part No. 58) as claimed.
a shaft; wherein the at least one stiffening element extends from the mid-region to the shaft” does not structurally distinguish the claimed apparatus from the prior art of Pearson as a “shaft” is defined to be “a long narrow part or section forming a handle of a tool or club.” Pearson teaches a shaft (58) as claimed. If there is any doubt with the teaching of a “shaft” by Pearson, the prior art of Helle is also being used to teach the recited limitation directed to a stiffening element extending from a blade into a shaft of a hockey stick.
 	Helle (Figures 1-6) teaches the at least one stiffening element (Fig. 1, Part No. 8; Fig. 4, Part No. 5’) extends from the mid-region to the shaft (2, 2’) (Col. 1, Lines 62-66; Col. 2, Lines 46-51).
 	Haddad (Figures 1-6) teaches a plurality of reinforcement elements (Fig. 5-6, Part No. 15, 25), wherein the plurality of reinforcement elements extends from a tip of the toe to the mid-region (See Fig. 5-6), and wherein the plurality of reinforcement elements does not contact the at least one stiffening element (Fig. 5-6, Part No. 12, 22) (Col. 2, Lines 54-62 and Col. 3, Lines 3-7).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Pearson with the at least one stiffening element extends from the mid-region to the shaft as taught by Helle as a means of providing a hockey stick with a stiffening element that extends from a handle to a blade of the hockey stick (Helle: Col. 1, Lines 62-66; Col. 2, Lines 46-51), and to provide Pearson with a plurality of reinforcement elements that extend from a tip of the toe to the mid-region as taught by Haddad as a means of providing a hockey stick blade with rigid 


	Regarding claim 2, the modified Pearson (Figures 1-18) teaches the blade further comprises: a hosel (56) (Para. 0041), wherein the at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) extends from the mid-region into the hosel (See figure 10A).  


	Regarding claim 4, the modified Pearson (Figures 1-18) teaches the at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) extends into the toe region (See figure 10A).  


	Regarding claim 5, the modified Pearson (Figures 1-18) teaches the at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) is configured to increase a stiffness of the blade to match a stiffness of the shaft (58; Para. 0041) (See figure 10A).  





	Regarding claim 7, the modified Pearson (Figures 1-18) teaches the at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) is made of a composite material (Para. 0042-0043) that includes carbon (Para. 0007, 0046), aramid, boron or glass.  


	Regarding claim 9, the modified Pearson (Figures 1-18) teaches the hockey stick blade further comprises one of more core elements (132, 134), and wherein the at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) is positioned on one or more surfaces of the one or more core elements (132, 134).  


	Regarding claim 10, the modified Pearson (Figures 1-18) teaches the at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) is bonded to the core elements (132, 134).  



 	It is noted that the claim recitation of “the at least one stiffening element is co-molded with the blade” is directed to a product made by a process (a product-by-process claim). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See: In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). The prior art of Pearson teaches the final product of a blade having a stiffening element and therefore meets the claim.


	Regarding claim 12, the modified Pearson (Figures 1-18) teaches the at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) is oriented parallel to the longitudinal direction of the blade (See figure 10A).  


	Regarding claim 13, the modified Pearson (Figures 1-18) teaches the at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) is oriented at plus or minus 30° or 45° relative to the longitudinal direction of the blade (See figure 10A). 


	Regarding claim 17, the modified Pearson (Figures 1-18) teaches the blade further includes a hollow space between the front face and the rear face (Para. 0072).  


	Regarding claim 18, the modified Pearson (Figures 1-18) teaches the hollow space extends in the longitudinal direction of the blade (Para. 0072).  

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson in view of Helle and Haddad, further in view of Xun (20130116070).

	Regarding claim 8, the modified Pearson (Figures 1-18) teaches at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) (Fig. 16, Part No. 222; Para. 0071) comprising carbon fiber (Para. 0007, 0042-0043, 0046-0047).
 	The modified Pearson does not teach the at least one stiffening element is made of a metal material.  
 	Xun (Figures 1-20) teaches the at least one stiffening element (Fig. 19-20, Part No. 652, 654) is made of a metal material (Para. 0073, 0076). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Pearson with the at least one stiffening element is made of a metal material as taught by Xun as a means of forming a .
 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson in view of Helle and Haddad, further in view of Tiitola (5407195).

	Regarding claims 14-16, the modified Pearson (Figures 1-18) teaches a hockey stick comprising: at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) (Fig. 16, Part No. 222; Para. 0071) comprising carbon fiber (Para. 0007, 0042-0043, 0046-0047) positioned between the front face and the rear face and extending from the mid-region past the heel region (See figure 10A, 16).
 	The modified Pearson does not teach two, three or four stiffening elements.  
 	 Tiitola (Figures 1-11) teaches two, three or four stiffening elements (Fig. 2-4, Part No. 9, 10, 11, 12, 13, 14) (Col. 9, Lines 34-45).
 	It would have been obvious to one of ordinary skill in the at the effective filing date of the claimed invention to provide the modified Pearson with two, three or four stiffening elements as taught by Tiitola a means of contributing to the strength and stiffness of a hockey blade to provide a durable structure while at the same time providing a player with the proper feel in handling the puck (Tiitola: Col. 2, Lines 3-24).
	
Claims 20, 21-24, and 26-30, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (20050113194) in view of Haddad (4076240).

Regarding claim 20, Pearson (Figures 1-18) teaches a hockey-stick blade comprising: a front face (Para. 0042) spaced apart from a rear face (Para. 0042) in a lateral direction of the blade; a heel region (Para. 0041); a toe region (Para. 0041) spaced apart from the heel region in a longitudinal direction; a mid-region located between the heel region and the toe region; at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) (Fig. 16, Part No. 222; Para. 0071) comprising carbon fiber (Para. 0007, 0042-0043, 0047) positioned between the front face and the rear face and extending from the mid-region past the heel region (See figure 10A, 16).
 	Pearson does no teach a plurality of reinforcement elements, wherein the plurality of reinforcement elements extends from a tip of the toe to the mid-region, and wherein the plurality of reinforcement elements does not contact the at least one stiffening element.  
	Haddad (Figures 1-6) teaches a plurality of reinforcement elements (Fig. 5-6, Part No. 15, 25), wherein the plurality of reinforcement elements extends from a tip of the toe to the mid-region (See Fig. 5-6), and wherein the plurality of reinforcement elements does not contact the at least one stiffening element (Fig. 5-6, Part No. 12, 22) (Col. 2, Lines 54-62 and Col. 3, Lines 3-7).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Pearson with a plurality of reinforcement elements that extend from a tip of the toe to the mid-region as taught by Haddad as a means of providing a hockey stick blade with rigid members having planar contact members formed through the blade (Haddad: Col. 2, Lines 5-17).


	Regarding claim 21, the modified Pearson (Figures 1-18) a hosel (56) (Para. 0041), wherein the at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) extends from the mid-region into the hosel (See figure 10A).  


	Regarding claim 22, the modified Pearson (Figures 1-18) teaches the at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) extends into the toe region (See figure 10A).  


	Regarding claim 23, the modified Pearson (Figures 1-18) teaches the at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) comprises one of a rod, a tube or a stack.  


	Regarding claim 24, the modified Pearson (Figures 1-18) teaches the at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) is made of a composite material (Para. 0042-0043, 0046).  


	Regarding claim 26, the modified Pearson (Figures 1-18) teaches the hockey stick blade further comprises one of more core elements (132, 134) (Para. 0060), and 


	Regarding claim 27, the modified Pearson (Figures 1-18) teaches the at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) is bonded to the core elements (132, 134). 

 
	Regarding claim 28, the modified Pearson (Figures 1-18) teaches the at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) is co-molded with the blade (Para. 0046-0047, 0051).  
	It is noted that the claim recitation of “the at least one stiffening element is co-molded with the blade” is directed to a product made by a process (a product-by-process claim). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See: In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). The prior art of Pearson teaches the final product of a blade having a stiffening element and therefore meets the claim.


	Regarding claim 29, the modified Pearson (Figures 1-18) teaches the at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) is oriented parallel to the longitudinal direction of the blade (See figure 10A).  


	Regarding claim 30, the modified Pearson (Figures 1-18) teaches the at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) is oriented at plus or minus 30° or 45° relative to the longitudinal direction of the blade (See figure 10A). 

 
	Regarding claim 34, the modified Pearson (Figures 1-18) teaches the blade further includes a hollow space between the front face and the rear face (Para. 0072).  


	Regarding claim 35, the modified Pearson (Figures 1-18) teaches the hollow space extends in the longitudinal direction of the blade (Para. 0072).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson in view of Haddad, further in view of Xun (20130116070).

Regarding claim 25, the modified Pearson (Figures 1-18) teaches at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) (Fig. 16, Part No. 222; Para. 0071) comprising carbon fiber (Para. 0007, 0042-0043, 0046-0047).
 	The modified Pearson does not teach the at least one stiffening element is made of a metal material.  
 	Xun (Figures 1-20) teaches the at least one stiffening element (Fig. 19-20, Part No. 652, 654) is made of a metal material (Para. 0073, 0076). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Pearson with the at least one stiffening element is made of a metal material as taught by Xun as a means of forming a hockey stick blade stiffening element from any material adapted to reinforce the hockey stick blade (Xun: Para. 0073).

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson in view of Haddad, further in view of Tiitola (5407195).

	Regarding claims 31-33, the modified Pearson (Figures 1-18) teaches a hockey stick comprising: at least one stiffening element (Fig. 10-11, Part No. 136; Para. 0060) (Fig. 16, Part No. 222; Para. 0071) comprising carbon fiber (Para. 0007, 0042-0043, 0046-0047) positioned between the front face and the rear face and extending from the mid-region past the heel region (See figure 10A, 16).
 	The modified Pearson does not teach two, three or four stiffening elements.  

 	It would have been obvious to one of ordinary skill in the at the effective filing date of the claimed invention to provide the modified Pearson with two, three or four stiffening elements as taught by Tiitola a means of contributing to the strength and stiffness of a hockey blade to provide a durable structure while at the same time providing a player with the proper feel in handling the puck (Tiitola: Col. 2, Lines 3-24).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-18, and 20-35 are pending in the application have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the claim recitation(s) of “the at least one stiffening element extends from the mid-region to the shaft” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Applicant argues that the specification discloses the recited limitation. The specification is not sufficient to satisfy the objections to the drawings (See: 37 CFR 1.83(a)). The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711